 In the Matter of YELLOW TRUCK & COACH MANUFACTURING COMPANYandPATTERN MAKERS' LEAGUE OF NORTH AMERICA, AFFILIATED WITHTHE A. F. L.In the Matter of YELLOW TRUCK&COACHMANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILEWORKEaS OFAMERICA, AFFILIATED WITH THE C. I. 0.Cases Nos. R-1835 and R-1836, respectively.Decided June 12, 19%10MotorTruck and Passenger Coach Manufacturing Industry-InvestigationofRepresentatives:controversy concerning representation of employees: re-fusal by employer to bargain with either petitioning union as statutory repre-sentative of employees within respective allegedly appropriate units, on theground that employer did not know whether either union represented amajority of the employees in an appropriate bargaining unit-UnitsAppro-priate for Collective Bargaining:(1)All pattern and model makers at theRapid Street building of the employer's Pontiac plant; (2) all productionand maintenance employees, and mechanical employees in engineering depart-ment shops, of the Company at its Pontiac plant, but excluding the followingemployees : direct representatives of the management, such as officers anddirectors of the Company ; sales managers and assistant sales managers ;factory managers and assistant factory managers; directors and employees ofsales,accounting, personnel, and industrial relations departments; directorsof purchases and assistant directors of purchases ; superintendents and assistantsuperintendents ; general foremen, foremen, and assistant foremen, and allother persons working in a supervisory capacity, including those having theright to hire or discharge and those whose duties include recommendation asto hiring or discharging (but not leaders) ; employees whose work is of aconfidentialnature ; time-studymen ; plant-protection employees (but notmaintenance patrolmen or fire patrolmen) ; all clerical employees; chief engi-neers and shift operating engineers in power plants; designing (drawingboard),productionestimatingandplanningengineers;draftsmenanddetailers ;physicists ; chemists;metallurgists ; artists, designer-artists, andclay and plaster modelers ; timekeepers ; technical school students ; indenturedapprentices and technical or professional employees receiving special training ;kitchen and cafeteria help; and all employees engaged as pattern and modelmakers at the Rapid Street Building of the Company's Pontiac plant-Repre-sentatives:eligibilty to participate in choice: temporarily laid-off employeeson senioritylist-Elections Ordered :among employees within each of the twounits found appropriate ; each union to participate in one election only, sinceeach had indicated an interest in employees within one unit only.Mr. Arthur C; O'Connor,for the Board:Mr. A. F. PowerandMr. R. C. Carson,of Detroit, Mich., for theCompany.24 N. L. R. B., No. 61.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Herbert S. Thatcher,of Washington, D. C., andMr. J. L. Weiser,of Detroit, Mich., for the Pattern Makers.Mr. Ernest GoodmanandMr. Maurice Sugar,of Detroit, Mich.,, forthe U. A. W.Mr. Richard, Johnston,of counsel to the. Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 7, 1939, Pattern Makers' League of North America, hereincalled the Pattern Makers,' filed a petition with the Regional Directorfor the Seventh Region (Detroit, Michigan) in the above proceedingsdesignated as Case No. R-1835, alleging that a question affecting com-merce had arisen concerning the representation of employees of YellowTruck & Coach Manufacturing Company '2 Pontiac, Michigan, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September 26,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section'3,of National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation upon the petition and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.'On February 15, 1940, International Union, United AutomobileWorkers of America, herein called the U. A. W.,4 filed a petition withthe Regional Director in the proceedings designated above as CaseNo. R-1836,5 also alleging that a question concerning the representa-tion of the Company's employees had arisen and requesting an inves-1The Pattern Makers is also referred to in the record as the A. F. of L.2The petition erroneously named General Motors Corporation as the employer Involved.At the hearing mentioned below motions were granted by the Trial Examiner amendingthe pleadings,record,and title of the above-entitled cases to state the correct name of thesingle employer involved,as above set forth.fhese rulings of the Trial Examiner arehereinafter affirmed.3On January 3, 1940, the Board,acting pursuant to Article III, Section 10 (c) (2), ofthe said Rules and Regulations,ordered that Case No. R-1835 be consolidated with certainother cases.On January 12 the Regional Director Issued a notice of hearing In theseconsolidated cases,copies of which,together with copies of the petition and amendedpetition,were duly served upon the Pattern Makers,upon International Union, UnitedAutomobile Workers of America, C.I.0., herein called the U. A. W., upon an employerother than the Company, and upon certain additional labor organizations.On February 2the Board revoked its order of January 3 in so far as it consolidated Case No. R-1835 withthe other cases, and, acting pursuant to Article III, Section 10 (c) (4), of National LaborRelations Board Rules and Regualtions-Series 2, as amended, continued the said case as aseparate proceeding.4The U. A. W. is also referred to in the record as the C. I. O.9 See footnote 2,supra. YELLOW TRUCK & COACH MANUFACTURING COMPANY617tigation and certification of representatives.On March 28 the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation upon the petition in said caseand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On April 22 the Board, acting pursuant to Article III, Section 10(c) (2), of the said Rules and Regulations, ordered that the two afore-mentioned cases, Case No. R-1835 and Case No. R-1836, be consoli-dated.On April 15 the Pattern Makers filed an amended petitionand on April 29 the U. A. W. did likewise.On April 30 the Regional Director issued a notice of hearing inthe consolidated cases, copies of which, together with copies of thepetitions and amended petitions, were duly served upon the Com-pany, upon the Pattern Makers,, upon the U. A. W., upon GeneralMotors Corporation, and upon International Union, United Automo-bileWorkers of America, A. F. L. Thereafter the Regional Di-rector issued an amendment to notice of hearing and a notice ofpostponement of hearing, copies of each of which were duly servedupon the foregoing persons and organizations upon whom the noticeof hearing of April 30 had been served.Pursuant to notice a hear-ing was held on May 9 at Detroit, Michigan, before Madison Hill,the Trial Examiner duly designated by the Board.The Board, theCompany, the U. A. W., and the Pattern Makers appeared and wererepresented by counsel.All parties participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing, the Trial. Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.On May 16 the Pattern Makers requested leave to submit a briefand present oral argument before the Board.Thereafter, the Boardnotified all parties that they, were granted the privilege of submit-ting briefs and that a hearing before the Board for the purpose oforal argument would be held.On May 22 the U. A. W. informedthe Board in writing of its withdrawal of all opposition to a findingby the Board that. the unit, claimed by the Pattern Makers in theamended petition in Case No. R-1835, as appropriate for the pur-poses of collective bargaining, and of its desire not to participatein any election held among employees in this unit. The BoardO The allegations of the amended petitions differ in various respects from those of thepetitions. 618DECISIONS OF NATIONAL LABOR' RELATIONS BOARDinterprets this action by the U. A. W. as a waiver of its privilegeto submit a brief or present oral argument.On May 23 the PatternMakers notified the Board in writing of its waiver of the right topresent oral argument, and on May 25 the Company did likewise.The Company also waived its right to submit a brief, and we in-terpret the action of the Pattern Makers as being to the same effect..On May 27 the Pattern Makers requested the Board in writing tocertify that organization upon the record as the statutory repre-sentative of employees in the above-mentioned unit.The Boardhereby directs the filinginstanteras part of the record herein ofall letters and documents containing the above-mentioned waivers,notifications, and requests of the parties.All parties have beennotified of the cancellation of the hearing previously set.The Pat-ternMarkers' request for certification upon the record is herebydenied, for reasons hereinafter appearing.Upon the entire record in ,the..case, ;the Board, makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYYellow Truck & Coach Manufacturing Company is a Maine cor-poration with executive offices at Pontiac, Michigan. It is engagedin the manufacture, sale, and distribution of motor trucks andpassenger coaches, and replacement and service parts for such trucksand coaches.The Company maintains a manufacturing plant inPontiac where the employees herein involved are employed. It reg-ularly ships approximately 94 per cent in value of the finishedproducts of its Pontiac plant to points outside the State of Michigan.In the regular course of production at Pontiac, the Company usesvarious raw materials and fabricated or partially fabricated articles,approximately 59 per cent of which in value are obtained and shippedto the plant from outside the State of Michigan. The Companyemploys approximately 5,400 employees. It is evident from the sizeof the Company's operations, and we find, that a substantial amountof finished products are shipped in interstate commerce and a sub-stantial amount of raw materials are shipped in interstate commercein connection with these operations.II.THE ORGANIZATIONS INVOLVEDPattern Markers' League of North Americais a labor organizationaffiliatedwith American Federation of Labor, admitting to mem-bership pattern and model makers employed by the Company. YELLOW TRUCK & COACH MANUFACTURING COMPANY619international Union, United Automobile Workers of America, isa labor organization affiliated with Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has bargained collectively concerning working con-ditions with each of the petitioning unions as the representative ofitsmembers.Neither union has ever been recognized by the Com-pany as the statutory representative. of employees within an appro-priate collective bargaining unit.Both unions recently requestedthe Company to recognize and otherwise bargain collectively withthem as the statutory representative, respectively, of employees withinallegedly appropriate collective bargaining units.The Companyhas refused these requests for the reason that it does not know whethereitherunion in fact represents a majority of the Company'semployees in an appropriate bargaining unit..We find that questions have arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes' burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITSA. The pattern makers unitThe amended petition of the Pattern Makers alleges that "all em-ployees engaged as pattern and model makers at the Rapid StreetBuilding" of the Company's Pontiac plant constitute a unit appro-priate for the purposes of collective bargaining.'The Companynormally employs 19 such pattern and model makers.Neither theCompany nor the U. A. W. now contests the appropriateness of sucha:unit.The Board has held in many cases that employees such asthose in the alleged unit can constitute under certain circumstancesa separate appropriate collective bargaining unit.We are of theopinion, upon the record presented, and in view of the positions of°This unit also is described in the record as comprising all pattern and model makersin Department 64 of the Company's Pontiac plant. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respective parties on this issue, that the alleged unit is appropriate.Accordingly, we find that all employees engaged as pattern and modelmakers at the Rapid Street Building of the Company's Pontiac plantconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining, and otherwise effectuate the policies of the Act.This unitis herein referred to as the pattern makers unit.B. The industrial unitThe amended petition of the U. A. W. alleges that a unit appropri-ate for the purposes of collective bargaining consists of all produc-tion and maintenance employees, and mechanical employees in en-gineering department shops of the Company at its Pontiac plant,but excluding the following employees : direct representatives of themanagement, such as officers and directors of the Company ; salesmanagers and assistant sales managers; factory managers and as-sistant factory managers; directors and employees of sales account-ing, . personnel, and industrial relations departments; directors ofpurchases and assistant directors of purchases; superintendents andassistant superintendents ; general foremen, foremen, and assistantforemen, and all other persons working in a supervisory capacity,including those having the right to hire or discharge and thosewhose duties include recommendation as to hiring or discharging(but not leaders) ; employees whose work is of a confidential nature;time-study men; plant-protection employees (but not maintenancepatrolmen or fire patrolmen) ; all clerical employees; chief engineersand shift-operating engineers in power plants ; designing (drawingboard), production estimating and,planning engineers; draftsmenand detailers ; physicists ; chemists ; metallurgists ; artists, designer-artists, and clay and plaster modelers (but not those who makepatterns) ; timekeepers; technical school students; indentured ap-prentices and technical or professional employees receiving specialtraining; and kitchen and cafeteria help.At the hearing the Com-pany did not oppose a finding by the Board of an appropriate unitsuch as that alleged by the U. A. W. in its amended petition, al-though the Pattern Makers contended that the unit alleged im-properly included within it the employees already found to constitutea separate appropriate collective bargaining unit.In view of ourfinding the pattern makers unit to be appropriate, and of the positionsnow taken by the parties, we are of the opinion, and find, that theemployees in the pattern makers unit were improperly included inthe unit alleged in the amended petition of the U. A. W. to beappropriate.However, we see no reason for not finding the alleged YELLOW TRUCK & COACH MANUFACTURING COMPANY621unit, excluding employees in the pattern makers unit, to be appro-priate for collective bargaining.Accordingly, we find that suchunit is appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing, and otherwise effectuate the policies of the Act.This unit isherein referred to as the industrial unit.VI.THE DETERMINATION OF REPRESENTATIVESA. The pattern makers unitAs above stated, the Pattern Makers requests a certification uponthe record of itself as the statutory representative of employees inthe pattern makers unit.From 'a report of the Board's Field Ex-aminer introduced in evidence it appears that a substantial numberof employees within the unit are members of the Pattern Makers.However, in view of the nature and quantity of the proof offeredregarding representation, we are of the opinion, and find, that thequestionwhich has arisen concerning the representation of em-ployeesin the pattern makers unit can best be resolved by an electionby secret ballot to determine the choice of bargaining representative.Seven of the 19 employees who were within this unit when theoriginal petition was filed by the Pattern Makers have since beentemporarily laid off for lack of work.However, these individualsare carried by the Company on its seniority list, and will be recalledto work before new employees are hired when work becomes avail-able."Both the Company and the Pattern Makers agree that suchpersons should be eligible to vote in an election among employees inthe pattern makers unit.We have in many cases held such personsto be employees, within the meaning of the Act, and eligible to vote.We here so hold and find, and the Direction of Elections shall beconstrued as permitting these employees to vote.'We shall, accordingly, direct that an election be held among em-ployees in the pattern makers unit subject to such limitations asmay be stated in the Direction of Elections.The U. A. W., forreasons above indicated, will not appear upon the ballot in thiselection.8Employees who have had 6 months' continuous employment with the Company areplaced on a seniority list and, if laid off,are given a preference over new employees forreemployment.9At the hearing the Pattern Makers contended that eligibility to vote should be de-termined by the pay roll of March 28, 1940, since on that date all of the pattern andmodel makers on the Company's seniority list were working.However. since employees whohave subsequently been temporarily laid off will be eligible to vote under the terms of theDirection of Elections.we see no reason for not following our customary procedureof selecting the pay-roll period next preceding the date of the Direction of Elections.The Direction of Elections will so provide. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The industrial unitFrom the afore-mentioned report of the Field Examiner it appearsthat a substantial number of employees within the industrial unit aremembers of the U. A. W. and have selected it as their collectivebargaining representative.The U. A. W. does not request certifi-cation upon the record.We are of the opinion that the purposesof the Act will best be effectuated and the desires for ,representationof the employees within this unit best ascertained in an election bysecret ballot.Accordingly, we shall direct that a separate electionbe held among all employees within this unit, subject to such limi-tations as may be stated in the Direction of Elections.At the hearing, the U. A. W. contended that eligibility to vote inthis election should be limited to those employees on the Company'spay roll of March 28, 1940. The Company suggests that the payroll of May 4, 1940, or of some later date be taken for such purpose.We see ^no reason for. varying from our customary procedure<.ofselecting the pay-roll period next preceding the date of the directionof election as determinative of eligibility to vote.Ordinarily allemployees in the unit at or about the time the choice of a statutoryrepresentative is ascertained should be permitted to participate in theselection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:.CONCLusIONs OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Yellow Truck & Coach ManufacturingCompany, Pontiac, Michigan, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All employees engaged as pattern and model makers at theRapid Street Building of the Company's Pontiac plant constitutea unit appropriate. for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.All production and maintenance employees, and mechanicalemployees in engineering department shops of the Company "at itsPontiac plant, but excluding the classifications of employees here-inabove excluded from the unit found to be appropriate,10 constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.io See SectionV B,supra. YELLOW TRUCK '& COACH MANUFACTURING COMPANY623DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED.that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Yellow Truck & Coach Manufacturing Company, Pontiac, Mich-igan, separate elections by secret ballot shall be conducted, as earlyas possible but not later than thirty (30) days from the date of thisDirection of Elections, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board and subject to. ArticleIII, Section 9, of said Rules and Regulations, among employees inthe following groups, respectively,1.Among all employees. engaged as pattern and model makers atthe Rapid Street Building of the Company's Pontiac plant duringthe pay-roll period next preceding the date of this Direction of Elec-tions, including pattern and model makers who did not work duringsuch period because they were ill or on vacation, or were then orhave since been temporarily laid off,l1 but excluding those patternand model makers who have since quit or been discharged for cause,to determine whether or not they desire to be represented by PatternMakers' League of North America, affiliated with American Federa-tion of Labor, for the purposes of collective bargaining ; and2.Among all production and maintenance employees, and mechan-ical employees in engineering department shops of the Company atitsPontiac plant employed by the Company during the pay-rollperiod next preceding the date of this Direction of Elections, includ-ing employees who did not work during such period because they wereill or on vacation or were then' or have since been temporarily laidoff, but excluding the following employees : direct representatives ofthe management, such as officers and directors of the Company ; salesmanagers and assistant sales managers; factory managers and assist-ant factory managers; directors and employees of sales, accounting,personnel, and industrial relations departments ; directors of pur-chases and assistant directors of purchases; superintendents andassistant superintendents; general foremen, foremen, and assistant11 See Section VI,supra,with respect to the eligibility of certain persons, temporarilylaidoff, to vote in this election. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDforemen, and all other persons working in a supervisory capacity,,including those having the right to hire or discharge and those whoseduties include recommendation as to hiring or discharging (but notleaders) ; employees whose work is of a confidential nature; time-study men; plant-protection employees (but not maintenance patrol-men or fire patrolmen) ; all clerical employees; chief engineers andshift-operating engineers in power plants; designing (drawingboard), production estimating and planning engineers; draftsmenand detailers; physicists; chemists; 'metallurgists; artists, designer-artists, and clay and plaster modelers; timekeepers; technical schoolstudents; indentured apprentices and technical or professional em-ployees receiving special training; kitchen and cafeteria help; allemployees engaged as pattern and model makers at the Rapid StreetBuilding of the Company's Pontiac plant; and all employees whosince such pay-roll period have quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Union, United Automobile Workers of America, affiliated withCongress of Industrial Organizations, for the purposes of collectivebargaining.